United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                  May 7, 2007
                         FOR THE FIFTH CIRCUIT
                         _____________________              Charles R. Fulbruge III
                                                                    Clerk
                              No. 05-41116
                         _____________________

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

                                versus

JESUS REYES-OLVERA,

                                                 Defendant - Appellant.


             Appeal from the United States District Court
              for the Southern District of Texas, Laredo
                       USDC No. 5:05-CR-288-ALL


         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     This court previously affirmed the conviction and sentence of

the Appellant, Jesus Reyes-Olvera (“Reyes”).          United States v.

Reyes-Olvera, 203 Fed. Appx. 599 (5th Cir. 2006).           The Supreme

Court vacated and remanded the case for reconsideration in the

light of Lopez v. Gonzalez, 127 S. Ct. 625 (2006).        Ochoa-Perez v.

United States, 127 S. Ct. 1263 (2007).        Following the Supreme




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Court’s remand, we requested and received supplemental letter

briefs from both parties with respect to the impact of Lopez.

     The Government concedes, and we agree that, in the light of

Lopez, the district court erred by enhancing Reyes’s sentence on

the basis of his Texas conviction for possession of cocaine. Reyes

remains in custody in federal prison, with a projected release date

of September 4, 2007.   Accordingly, the appeal is not moot.    See

United States v. Rosenbaum-Alanis, No. 05-41400, 2007 WL 926832

(5th Cir. March 29, 2007).

     For the foregoing reasons, we AFFIRM Reyes’s conviction,

VACATE his sentence, and REMAND for resentencing in accordance with

Lopez.




                                2